 Case 2:20-cv-05937-CCC-MF Document 1 Filed 05/15/20 Page 1 of 15 PageID: 1



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


  STUDENT A, individually and on behalf of all Civil Action No. 20-cv-05937
  others similarly situated,

                             Plaintiff,                CLASS ACTION COMPLAINT
                                                       AND DEMAND FOR JURY
            v.
                                                       TRIAL
  GEORGETOWN UNIVERSITY,

                              Defendant.


       Plaintiff, Student A (“Plaintiff”), brings this action individually and on behalf of all

others similarly situated against Defendant Georgetown University (“Georgetown” or

“Defendant”). Plaintiff makes the following allegations pursuant to the investigation of counsel

and based upon information and belief, except as to the allegations specifically pertaining to

Plaintiff, which are based on personal knowledge.

         NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS

       1.        This is a class action lawsuit on behalf of all people who paid tuition and fees for

the Spring 2020 academic semester at Georgetown, and who, because of Defendant’s response to

the Novel Coronavirus Disease 2019 (“COVID-19”) pandemic, lost the benefit of the education

for which they paid, and/or the services or facilities for which their fees were paid, without

having their tuition and fees refunded to them.

       2.        Georgetown is a private research university in Washington D.C., with a total

enrollment of approximately 19,000 students. Georgetown offers more than 40 undergraduate

majors, as well as a number of graduate programs, including law and business.

       3.        On or about March 11, 2020, Georgetown, through a published notice, announced

that because of the global COVID-19 pandemic, all in-person classes would be suspended, and

                                                   2
 Case 2:20-cv-05937-CCC-MF Document 1 Filed 05/15/20 Page 2 of 15 PageID: 2



that online classes would begin on March 16, 2020 (the first day after Spring Break). The

university announced that the rest of Spring 2020 semester coursework would be offered solely

online.

          4.   Georgetown has not held in-person classes since March 6, 2020. Classes that

have continued since then have only been offered in an online format, at times with little or no

actual, real-time instruction from professors or instructors.

          5.   As a result of the closure of Defendant’s facilities, Defendant has not delivered

the educational services, facilities, access and/or opportunities that Plaintiff and the putative class

contracted and paid for. The online learning options being offered to Georgetown students are

subpar in practically every aspect, from the lack of facilities, materials, and access to faculty.

Students have been deprived of the opportunity for collaborative learning and in-person

dialogue, feedback, and critique, including but not limited to the discontinuance of internships

and clinical placements. The remote learning options are in no way the equivalent of the in-

person education that Plaintiff and the putative class members contracted and paid for. As such,

Defendant’s educational services have diminished in value significantly compared to the in-

person education services that Defendant was providing prior to canceling in-person classes.

          6.   Plaintiff and the putative class are therefore entitled to a refund of tuition and fees

for in-person educational services, facilities, access and/or opportunities that Defendant has not

provided. Even if Defendant claims it did not have a choice in cancelling in-person classes, it

nevertheless has improperly retained funds for services that have diminished in value or are not

being provided at all.

          7.   Through this lawsuit Plaintiff seeks, individually and on behalf of Class members,

Defendant’s disgorgement of the pro-rated portion of tuition and fees, proportionate to the



                                                  3
 Case 2:20-cv-05937-CCC-MF Document 1 Filed 05/15/20 Page 3 of 15 PageID: 3



amount of time that remained in the Spring Semester 2020 when classes moved online and

campus services ceased being provided. Plaintiff seeks a return of these amounts individually

and on behalf of the Class as defined below.

                                             PARTIES

       8.      Plaintiff Student A is a citizen of the United States, and a citizen of the State of

New Jersey. Plaintiff is a Georgetown law student who paid tuition for the Spring 2020

semester. Plaintiff paid approximately $32,274 in tuition and fees to Defendant for Spring

Semester 2020. Plaintiff has not received a refund for any portion of the Spring Semester 2020

tuition, or for the student fees paid, despite that in-person classes have not been held since March

6, 2020 and the campus has been effectively shut down. Since classes have switched to online

format, Plaintiff has not received the benefit of in-person instruction, meaningful student

presentations, peer collaboration, or equivalent access to university faculty, facilities and

services. None of these resources are available to Plaintiff while in-person classes have been

suspended through the end of the Spring Semester.

       9.      Plaintiff proceeds as Student A due to a reasonable fear of retaliation and

harassment from Georgetown and its supporters, for proceeding with this claim.

       10.     Defendant Georgetown University is a private research university in Washington,

D.C., with its principal place of business at 3700 O Street NW, Washington, D.C. 20057.

                                 JURISDICTION AND VENUE

       11.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

as defined below, is a citizen of a different state than Defendant, there are more than 100

members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of



                                                  4
 Case 2:20-cv-05937-CCC-MF Document 1 Filed 05/15/20 Page 4 of 15 PageID: 4



interest and costs.

        12.     This Court has personal jurisdiction over Defendant because many of the acts and

transactions giving rise to this action occurred in this District, and because Defendant conducts

substantial business in this District and has sufficient minimum contacts with New Jersey.

Defendant has solicited students residing in New Jersey to attend its institution; has accepted

money, including application fees, tuition, and other fees from students residing in New Jersey,

has websites accessible to students in New Jersey, has entered into contracts with New Jersey

residents, and generally has minimum contacts in New Jersey sufficient to satisfy the Due

Process Clauses of the New Jersey and United States Constitutions.

        13.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the

acts and transactions giving rise to this action occurred in this District, and because Plaintiff is a

resident of this District.

                                   FACTUAL ALLEGATIONS

Plaintiff And Class Members Paid Tuition And Fees For Spring Semester 2020

        14.     Plaintiff and Class members are individuals who paid the cost of tuition and other

mandatory fees for the Spring Semester 2020 at Georgetown.

        15.     Spring Semester 2020 classes at Georgetown began on or about January 13, 2020,

and they ended on or about April 28, 2020. Final exams for the semester concluded on or about

May 12, 2020.

        16.     Plaintiff and Class members paid the cost of tuition for the Spring Semester 2020,

as well as associated fees and costs.

        17.     Examples of approximate tuition and mandatory fees costs at Georgetown for the

Spring Semester 2020 are as follows:



                                                   5
 Case 2:20-cv-05937-CCC-MF Document 1 Filed 05/15/20 Page 5 of 15 PageID: 5



                   •   Undergraduate: $28,692
                   •   Graduate: $2,214 per credit
                   •   J.D.: $33,436
                   •   M.D.: $27,536
                   •   MBA: $30,447


          18.   The tuition and fees described above are provided by way of example; total

damage amounts – which may include other fees that are not listed herein but that were not

refunded – will be proven at trial.

In Response To COVID-19, Georgetown Closed Campuses And Cancelled All In-Person
Classes

          19.   On or about March 11, 2020, Georgetown, through a published notice, announced

that because of the global COVID-19 pandemic, all in-person classes would be suspended, and

that online classes would begin on March 16, 2020 (the first day after Spring Break). The

university announced that the rest of Spring 2020 semester coursework would be offered solely

online.

          20.   Georgetown has not held in-person classes since March 6, 2020. Classes that

have continued since then have only been offered in an online format, at times with little or no

actual, real-time instruction from professors or instructors.

          21.   As a result of the closure of Defendant’s facilities, Defendant has not delivered

the educational services, facilities, access and/or opportunities that Plaintiff and the putative class

contracted and paid for. Plaintiff and the putative class are therefore entitled to a refund of all

tuition and fees for services, facilities, access and/or opportunities that Defendant has not

provided. Even if Defendant claims it did not have a choice in cancelling in-person classes, it

nevertheless has improperly retained funds for services it is not providing.


                                                  6
 Case 2:20-cv-05937-CCC-MF Document 1 Filed 05/15/20 Page 6 of 15 PageID: 6



       22.     Plaintiff and members of the Class enrolled at Georgetown for in-person learning

for the Spring 2020 semester.

       23.     Defendant markets the Georgetown on-campus experience as a benefit of

enrollment on Georgetown’s website:




       24.     The online learning options being offered to Georgetown students in place of in-

person courses are subpar in practically every aspect, from the lack of facilities, materials, and

access to faculty. Students have been deprived of the opportunity for collaborative learning and

in-person dialogue, feedback, and critique.

       25.     The remote learning options are in no way the equivalent of the in-person

education putative class members contracted and paid for. The remote education being provided

                                                 7
 Case 2:20-cv-05937-CCC-MF Document 1 Filed 05/15/20 Page 7 of 15 PageID: 7



is not even remotely worth the amount charged class members for Spring Semester 2020 tuition.

The tuition and fees for in-person instruction at Georgetown are higher than tuition and fees for

online institutions because such costs cover not just the academic instruction, but encompass an

entirely different experience which includes but is not limited to:

                    •   Face to face interaction with professors, mentors, and peers;

                    •   Access to facilities such as libraries, laboratories, computer labs, and
                        study room;

                    •   Student governance and student unions;

                    •   Extra-curricular activities, groups, intramural sports, etc.;

                    •   Student art, cultures, and other activities;

                    •   Social development and independence;

                    •   Hands on learning and experimentation; and

                    •   Networking and mentorship opportunities.

       26.     Through this lawsuit Plaintiff seeks, individually and on behalf of Class members,

Defendant’s disgorgement of the pro-rated portion of tuition and fees, proportionate to the

amount of time that remained in the Spring Semester 2020 when classes moved online and

campus services ceased being provided. Plaintiff seeks return of these amounts individually and

on behalf of the Class, as defined below.

                                    CLASS ALLEGATIONS

       27.     Plaintiff seeks to represent a class defined as all people who paid Georgetown

Spring Semester 2020 tuition and/or fees for in-person educational services that Georgetown

failed to provide, and whose tuition and fees have not been refunded (the “Class”). Specifically

excluded from the Class are Defendant, Defendant’s officers, directors, agents, trustees, parents,

children, corporations, trusts, representatives, employees, principals, servants, partners, joint

                                                  8
 Case 2:20-cv-05937-CCC-MF Document 1 Filed 05/15/20 Page 8 of 15 PageID: 8



ventures, or entities controlled by Defendant, and their heirs, successors, assigns, or other

persons or entities related to or affiliated with Defendant and/or Defendant’s officers and/or

directors, the judge assigned to this action, and any member of the judge’s immediate family.

       28.     Plaintiff also seeks to represent a subclass consisting of Class members who

reside in New Jersey (the “Subclass”)

       29.     Subject to additional information obtained through further investigation and

discovery, the foregoing definition of the Class and Subclass may be expanded or narrowed by

amendment or amended complaint.

       30.     Numerosity. The members of the Class and Subclass are geographically

dispersed throughout the United States and are so numerous that individual joinder is

impracticable. Upon information and belief, Plaintiff reasonably estimates that there are tens of

thousands of members in the Class and Subclass. Although the precise number of Class

members is unknown to Plaintiff, the true number of Class members is known by Defendant and

may be determined through discovery. Class members may be notified of the pendency of this

action by mail and/or publication through the distribution records of Defendant and third-party

retailers and vendors.

       31.     Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Class and Subclass and predominate over

any questions affecting only individual Class members. These common legal and factual

questions include, but are not limited to, the following:

       (a)     whether Defendant accepted money from Class and Subclass members in

               exchange for the promise to provide services;

       (b)     whether Defendant has provided the services for which Class and Subclass



                                                 9
 Case 2:20-cv-05937-CCC-MF Document 1 Filed 05/15/20 Page 9 of 15 PageID: 9



               members contracted;

       (c)     whether Class and Subclass members are entitled to a refund for that portion of

               the tuition and fees that was contracted for services that Defendant did not

               provide;

       (d)     whether Defendant has unlawfully converted money from Plaintiff, the Class and

               Subclass; and

       (e)     whether Defendant is liable to Plaintiff, the Class, and Subclass for unjust

               enrichment.

       32.     Typicality. Plaintiff’s claims are typical of the claims of the other members of

the Class in that, among other things, all Class and Subclass members were similarly situated and

were comparably injured through Defendant’s wrongful conduct as set forth herein. Further,

there are no defenses available to Defendants that are unique to Plaintiff.

       33.     Adequacy of Representation. Plaintiff will fairly and adequately protect the

interests of the Class and Subclass. Plaintiff has retained counsel that is highly experienced in

complex consumer class action litigation, and Plaintiff intends to vigorously prosecute this action

on behalf of the Class and Subclass. Furthermore, Plaintiff has no interests that are antagonistic

to those of the Class or Subclass.

       34.     Superiority. A class action is superior to all other available means for the fair

and efficient adjudication of this controversy. The damages or other financial detriment suffered

by individual Class and Subclass members are relatively small compared to the burden and

expense of individual litigation of their claims against Defendant. It would, thus, be virtually

impossible for the Class or Subclass on an individual basis, to obtain effective redress for the

wrongs committed against them. Furthermore, even if Class or Subclass members could afford



                                                 10
Case 2:20-cv-05937-CCC-MF Document 1 Filed 05/15/20 Page 10 of 15 PageID: 10



such individualized litigation, the court system could not. Individualized litigation would create

the danger of inconsistent or contradictory judgments arising from the same set of facts.

Individualized litigation would also increase the delay and expense to all parties and the court

system from the issues raised by this action. By contrast, the class action device provides the

benefits of adjudication of these issues in a single proceeding, economies of scale, and

comprehensive supervision by a single court, and presents no unusual management difficulties

under the circumstances.

       35.     In the alternative, the Class and Subclass may also be certified because:

       (a)     the prosecution of separate actions by individual Class and Subclass members

would create a risk of inconsistent or varying adjudications with respect to individual Class

members that would establish incompatible standards of conduct for the Defendant;

       (b)     the prosecution of separate actions by individual Class and Subclass members

would create a risk of adjudications with respect to them that would, as a practical matter, be

dispositive of the interests of other Class members not parties to the adjudications, or

substantially impair or impede their ability to protect their interests; and/or

       (c)     Defendant has acted or refused to act on grounds generally applicable to the Class

as a whole, thereby making appropriate final declaratory and/or injunctive relief with respect to

the members of the Class as a whole.

                                           COUNT I
                                     Breach Of Contract
                             (On Behalf Of The Class And Subclass)

       36.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       37.     Plaintiff brings this claim individually and on behalf of the members of the Class



                                                  11
Case 2:20-cv-05937-CCC-MF Document 1 Filed 05/15/20 Page 11 of 15 PageID: 11



and Subclass against Defendant.

       38.      Through the admission agreement and payment of tuition and fees, Plaintiff and

each member of the Class and Subclass entered into a binding contract with Defendant.

       39.      As part of the contract, and in exchange for the aforementioned consideration,

Defendant promised to provide certain services, all as set forth above. Plaintiff, Class, and

Subclass members fulfilled their end of the bargain when they paid monies due for Spring

Semester 2020 tuition. Tuition and fees for Spring Semester 2020 was intended to cover in-

person educational services from January through May 2020. In exchange for tuition and fee

monies paid, Class and Subclass members were entitled to in-person educational facilities and

services through the end of the Spring Semester. But those services have not been provided

and/or have diminished in value.

       40.      Defendant has failed to provide the contracted for services and has otherwise not

performed under the contract as set forth above. Defendant has retained monies paid by Plaintiff

and the Class for their Spring Semester 2020 tuition and fees, without providing them the benefit

of their bargain.

       41.      Plaintiff and members of the Class and Subclass have suffered damage as a direct

and proximate result of Defendant’s breach, including but not limited to being deprived of the

education, experience, and services to which they were promised and for which they have

already paid.

       42.      As a direct and proximate result of Defendant’s breach, Plaintiff, the Class, and

Subclass are entitled to damages, to be decided by the trier of fact in this action, to include but

not be limited to reimbursement of certain tuition, fees, and other expenses that were collected

by Defendant for services that Defendant has failed to deliver. Defendant should return the pro-



                                                 12
Case 2:20-cv-05937-CCC-MF Document 1 Filed 05/15/20 Page 12 of 15 PageID: 12



rated portion of any Spring Semester 2020 tuition and fees for education services not provided or

diminished in value since Georgetown shut down.

       43.     Defendant’s performance under the contract is not excused due to COVID-19.

Indeed, Defendant should have refunded the pro-rated portion of any education services not

provided. Even if performance was excused or impossible, Defendant would nevertheless be

required to return the funds received for services it will not provide.

                                         COUNT II
                                     Unjust Enrichment
                            (On Behalf Of The Class And Subclass)

       44.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       45.     Plaintiff brings this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       46.     Plaintiff and members of the Class and Subclass conferred a benefit on Defendant

in the form of monies paid for Spring Semester 2020 tuition and other fees in exchange for

certain service and promises. Tuition and fees for Spring Semester 2020 was intended to cover

in-person educational services from January through May 2020. In exchange for tuition and fee

monies paid, Class and Subclass members were entitled to in-person educational facilities and

services through the end of the Spring Semester.

       47.     Defendant voluntarily accepted and retained this benefit by accepting payment.

       48.     Defendant has retained this benefit, even though Defendant has failed to provide

the education, experience, and services for which the tuition and fees were collected, making

Defendant’s retention unjust under the circumstances. Defendant’s services have not been

provided and/or have diminished in value. Accordingly, Defendant should return the pro-rated



                                                 13
Case 2:20-cv-05937-CCC-MF Document 1 Filed 05/15/20 Page 13 of 15 PageID: 13



portion of any Spring Semester 2020 tuition and fees for education services not provided or

diminished in value since Georgetown shut down.

       49.     It would be unjust and inequitable for Defendant to retain the benefit, and

Defendant should be required to disgorge this unjust enrichment.

                                        COUNT III
                                         Conversion
                            (On Behalf Of The Class And Subclass)

       50.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       51.     Plaintiff brings this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       52.     Plaintiff and members of the Class and Subclass have an ownership right to the

in-person educational services they were supposed to be provided in exchange for their Spring

Semester 2020 tuition and fee payments to Defendant.

       53.     Defendant intentionally interfered with the rights of Plaintiff, the Class, and

Subclass when it moved all classes to an online format and discontinued in-person educational

services for which tuition and fees were intended to pay.

       54.     Plaintiff and members of the Class and Subclass demand the return of the pro-

rated portion of any Spring Semester 2020 tuition and fees for education services not provided or

diminished in value since Georgetown shut down.

       55.     Defendant’s retention of the fees paid by Plaintiff and members of the Class and

Subclass without providing the educational services for which they paid, deprived Plaintiff, Class

and Subclass members of the benefits for which the tuition and fees paid.

       56.     This interference with the services for which Plaintiff and members of the Class



                                                14
Case 2:20-cv-05937-CCC-MF Document 1 Filed 05/15/20 Page 14 of 15 PageID: 14



and Subclass paid damaged Plaintiff and Class members in that they paid tuition and fees for

services that will not be provided.

        57.     Plaintiff, Class and Subclass members are entitled to the return of pro-rated

portion of any Spring Semester 2020 tuition and fees for education services not provided or

diminished in value since Georgetown shut down.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

judgment against Defendant, as follows:

                (a)     For an order certifying the Class and Subclass under Rule 23 of the
                        Federal Rules of Civil Procedure and naming Plaintiff as representative of
                        the Class and Plaintiff’s attorneys as Class Counsel to represent the Class
                        and Subclass;

                (b)     For an order finding in favor of Plaintiff and the Class and Subclass on all
                        counts asserted herein;

                (c)     For compensatory and punitive damages in amounts to be determined by
                        the Court and/or jury;

                (d)     For prejudgment interest on all amounts awarded;

                (e)     For an order of restitution and all other forms of equitable monetary relief;

                (f)     For injunctive relief as pleaded or as the Court may deem proper; and

                (g)     For an order awarding Plaintiff and the Class and Subclass reasonable
                        attorneys’ fees and expenses and costs of suit.

                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all issues in this action so triable of right.




                                                     15
Case 2:20-cv-05937-CCC-MF Document 1 Filed 05/15/20 Page 15 of 15 PageID: 15



Dated: May 15, 2020                Respectfully submitted,

                                   BURSOR & FISHER, P.A.

                                   By:     /s/ Philip L. Fraietta
                                              Philip L. Fraietta

                                   Joseph I. Marchese (pro hac vice app. forthcoming)
                                   Philip L. Fraietta
                                   888 Seventh Avenue
                                   New York, NY 10019
                                   Telephone: (646) 837-7150
                                   Facsimile: (212) 989-9163
                                   Email: jmarchese@bursor.com
                                           pfraietta@bursor.com

                                   BURSOR & FISHER, P.A.
                                   Sarah N. Westcot (pro hac vice app. forthcoming)
                                   2665 S. Bayshore Drive, Suite 220
                                   Miami, FL 33133
                                   Telephone: (305) 330-5512
                                   Facsimile: (305) 676-9006
                                   Email: swestcot@bursor.com

                                   Attorneys for Plaintiff




                                     16
